United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3271
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Elmer Hernandez-Figueroa,               *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 1, 2011
                                Filed: February 8, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Elmer Hernandez-Figueroa pleaded guilty to being found in the United States
after having been removed subsequent to attaining felony convictions, in violation of
8 U.S.C. § 1326(a), (b)(1). The district court1 sentenced him to 57 months in prison
(the bottom of the applicable Guidelines range), and he appeals. His counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was unreasonable and that the court should have varied



      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
downward. Hernandez-Figueroa has filed a pro se supplemental brief asserting that
his family circumstances warranted a lower sentence.

       We conclude that the district court took into account all the relevant sentencing
factors, committed no procedural error, and imposed a substantively reasonable
sentence. See Gall v. United States, 552 U.S. 38, 51 (2007) (in reviewing sentence,
appellate court first ensures that district court committed no significant procedural
error, and then considers substantive reasonableness of sentence under
abuse-of-discretion standard); United States v. Haack, 403 F.3d 997, 1004 (8th Cir.
2005) (describing abuse of discretion).

      Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we
affirm.
                       ______________________________




                                          -2-